Citation Nr: 0839240	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of craniotomy and placement of left-sided 
subthalmic nucleus stimulator on April 26, 2002, and 
placement of right sided subthalmic nucleus stimulator on 
October 21, 2002, performed at the Froedtert Memorial 
Lutheran Hospital and for hospitalization by VA in December 
2002.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and family members 



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to January 
1960 and October 1961 to August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The veteran testified at a hearing that was held at the RO in 
October 2006.  Another hearing was held before the 
undersigned Veterans Law Judge at the RO in September 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts that he should be granted compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
incurred due to brain surgery paid for by VA and performed at 
another medical facility by a medical specialist who also 
treated the veteran at VA.  

The record establishes that the veteran underwent craniotomy 
and placement of left-sided subthalmic nucleus stimulator on 
April 26, 2002, and placement of right sided subthalmic 
nucleus stimulator (deep brain stimulator) on October 21, 
2002.  These surgeries were performed at the Froedtert 
Memorial Lutheran Hospital for relief of symptoms associated 
with Parkinson disease.  

The private medical notes dated in June 2003 report that the 
deep brain stimulator leads had been placed in the wrong area 
of the veteran's brain.  Subsequently, the veteran underwent 
surgery at another medical facility for removal and 
repositioning of the implants.  

The veteran reports that a physician, who he saw at VA, 
suggested that he undergo this surgical procedure and was 
part of the surgical team that actually performed the surgery 
and asserts that compensation benefits should be paid under 
the provisions of 38 U.S.C.A. § 1151 for residual disability 
from this surgery.  

The record is not clear as to the contractual/legal 
relationship between VA and the private facility where the 
surgery was performed.  The record indicates that one of the 
veteran's VA treating physicians may have participated in the 
April 2002 surgical procedure.  This physician is also 
identified on correspondence from Froedtert Medical College 
as a staff member in the Division of Adult Neurology.  

Accordingly, the case is REMANDED for to the RO the following 
action:

1.  The RO/AMC should take appropriate 
steps to obtain copies of necessary 
official documents that describe the 
contractual relationship between VA and 
the Froedtert Memorial Lutheran Hospital 
in authorizing medical care for the 
veteran in connection with surgical 
procedures in April and October 2002.  

2.  The RO/AMC should take appropriate 
steps to describe the nature of the legal 
relationship of VA with any physician who 
provided medical care to the veteran at 
the Froedtert Memorial Lutheran Hospital 
in connection with the surgical 
procedures in April and October 2002 and 
the subsequent stimulating electrode 
testing and adjustment at VA, including 
during December 2002.  Any indicated 
legal advice and assistance may be sought 
from the Regional Counsel.  

3.  The RO/AMC should obtain copies of 
all VA clinical records referable to 
treatment of the veteran for the period 
following the initial surgery performed 
in April 2002.  

4.  After all indicated development has 
been completed, the RO/AMC should review 
the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 in 
light of all the evidence of record.  If 
any benefit sought on appeal, for which a 
Notice of Disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



